Exhibit 10.6
SUPERIOR BANK
9.5% Subordinated Note due September 15, 2018
THIS SECURITY IS NOT A SAVINGS ACCOUNT OR DEPOSIT AND IS NOT INSURED BY THE
UNITED STATES OR ANY AGENCY OR FUND OF THE UNITED STATES.
THIS SECURITY IS SUBORDINATED AND JUNIOR IN RIGHT OF PAYMENT UPON ANY
LIQUIDATION OF SUPERIOR BANK (THE “ISSUER”) AS TO PRINCIPAL, INTEREST, AND
PREMIUM TO ALL CLAIMS AGAINST THE ISSUER THAT HAVE THE SAME PRIORITY AS SAVINGS
ACCOUNTS.
THIS SECURITY IS UNSECURED AS TO THE ISSUER’S ASSETS OR THE ASSETS OF ANY
AFFILIATE OF THE ISSUER, INCLUDING, BUT NOT LIMITED TO, SUPERIOR BANCORP, AND IS
INELIGIBLE AS COLLATERAL FOR A LOAN BY THE ISSUER.
THE ISSUER SHALL NOT PAY ANY DIVIDENDS OR INTEREST ON THIS SECURITY (IF SUCH
INTEREST IS REQUIRED TO BE PAID ONLY OUT OF NET PROFITS) OR DISTRIBUTE ANY
CAPITAL ASSETS IF IT IS IN DEFAULT IN THE PAYMENT OF ANY ASSESSMENT DUE TO THE
FEDERAL DEPOSIT INSURANCE CORPORATION (THE “FDIC”), PROVIDED, THAT, IF SUCH
DEFAULT IS DUE TO A DISPUTE BETWEEN THE ISSUER AND THE FDIC OVER THE AMOUNT OF
SUCH ASSESSMENT, SUCH PROHIBITION ON THE PAYMENT OF DIVIDENDS OR INTEREST SHALL
NOT APPLY IF THE ISSUER DEPOSITS SECURITY SATISFACTORY TO THE FDIC FOR PAYMENT
UPON FINAL DETERMINATION OF THE ISSUE.
IF THE ISSUER BECOMES CRITICALLY UNDERCAPITALIZED, THEN IT IS PROHIBITED,
BEGINNING 60 DAYS AFTER BECOMING CRITICALLY UNDERCAPITALIZED, FROM MAKING ANY
PAYMENT OF PRINCIPAL OR INTEREST ON THIS SECURITY, PROVIDED, THAT, IF THE OFFICE
OF THRIFT SUPERVISION (THE “OTS”) HAS TAKEN ACTION WITH RESPECT TO SUCH
UNDERCAPITALIZATION AND THE FDIC DETERMINES THAT THE PAYMENT OF PRINCIPAL OR
INTEREST WOULD FURTHER THE PURPOSE OF 12 U.S.C. 1831o(h), THEN SUCH PAYMENT MAY
BE PERMITTED.
THE ISSUER MAY PREPAY OR REDEEM THIS SECURITY PURSUANT TO THAT CERTAIN AGREEMENT
TO PURCHASE SUBORDINATED NOTES DATED SEPTEMBER 17, 2008 AND SECTION 3 OF THIS
NOTE, WHICH ALSO PROVIDES THAT THE ISSUER MUST OBTAIN PRIOR APPROVAL FROM THE
“OTS” BEFORE ANY VOLUNTARY PREPAYMENT OR ACCELERATION OF PAYMENT OF PRINCIPAL ON
THIS SECURITY IF THE ISSUER IS UNDERCAPITALIZED, SIGNIFICANTLY UNDERCAPITALIZED
OR CRITICALLY UNDERCAPITALIZED OR WOULD FAIL TO MEET ANY OF THESE STANDARDS
FOLLOWING SUCH PAYMENT.

 



--------------------------------------------------------------------------------



 



No. 1   Principal Amount:       $10,000,000      

Superior Bank
9.5% Subordinated Note due September 15, 2018
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND NEITHER
THIS NOTE NOR ANY INTEREST THEREIN MAY BE TRANSFERRED, HYPOTHECATED OR OTHERWISE
DISPOSED OF WITHOUT (I) REGISTRATION UNDER THAT ACT OR (II) AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.
1. Payment.
     (a) Superior Bank, a federal savings bank (the “Issuer”), for value
received, hereby promises to pay to DURDEN ENTERPRISES, LLC (“Purchaser”), the
principal sum of $10,000,000 on September 15, 2018 (the “Maturity Date”) and to
pay interest thereon at the rate of 9.5% per annum (computed on the basis of a
360-day year of twelve 30-day months) from the date of issuance of this Note or
from the most recent Interest Payment Date to which interest has been paid or
duly provided, on March 15, June 15, September 15, and December 15 of each year,
(each, an “Interest Payment Date”), commencing December 15, 2008 until the
principal hereof is paid or made available for payment.
     (b) Any payment of principal of or interest on this Note that would
otherwise become due and payable on a day which is not a Business Day shall
become due and payable on the next succeeding Business Day, with the same force
and effect as if made on the date for payment of such principal or interest, and
no interest shall accrue in respect of such payment for the period after such
day. The term “Business Day” means any day that is not a Saturday or Sunday and
that is not a day on which banks in Birmingham, Alabama or any city where
payment is to be made hereunder are generally authorized or required by law or
executive order to be closed.
     2. Subordinated Notes and Subordinated Noteholders. This Note is designated
as a 9.5% Subordinated Note due September 15, 2018 (herein called the
“Subordinated Note”).
     3. Optional Redemption. Beginning on September 15, 2013, the Issuer may, at
its sole option and subject to obtaining prior approval, if required at the
time, of the OTS, redeem some portion of or all of the Subordinated Note on any
Interest Payment Date at a redemption price of 100% of the principal amount of
the redeemed Subordinated Note, plus any accrued but unpaid interest.
     The Subordinated Note, when it has been called for redemption, and with
respect to which monies sufficient to pay the principal thereof and interest
thereon have been paid to the Subordinated Noteholder shall cease to be
outstanding from and after the redemption date.

2



--------------------------------------------------------------------------------



 



     4. Subordination. The indebtedness of the Issuer evidenced by this Note,
including the principal and interest on this Note, shall be subordinate and
junior in right of payment to the Issuer’s obligations to its depositors, its
obligations under bankers’ acceptances and letters of credit, and its
obligations to its other creditors, including its obligations to the Federal
Reserve Bank of Atlanta, the FDIC, and any rights acquired by the FDIC as a
result of loans made by the FDIC to the Issuer or the purchase or guarantee of
any of its assets by the FDIC, pursuant to the provisions of 12 U.S.C. 1823 (c),
(d) or (e) whether now outstanding or hereafter incurred (except any other
obligations which rank on a parity with or subordinate to the Subordinated
Note). In the event of any insolvency, receivership, conservatorship,
reorganization, readjustment of debt, marshalling of assets and liabilities or
similar proceedings or any liquidation or winding up of or relating to the
Issuer, whether voluntary or involuntary, all obligations of the Issuer (except
any other obligations which rank on a parity with or subordinate to this Note)
shall be entitled to be paid in full before any payment shall be made on account
of the principal of or interest on this Note. In the event of any such
proceeding, after payment in full of all sums owing with respect to such prior
obligations, the Noteholder, together with the holders of any obligations of the
Issuer ranking on a parity with this Note, shall be entitled to be paid from the
remaining assets of the Issuer the unpaid principal thereof, and the unpaid
interest thereon before any payment or other distribution, whether in cash,
property or otherwise, shall be made on account of any capital stock or any
obligations of the Issuer ranking junior to this Note.
     Nothing herein shall impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note in
accordance with its terms.
     5. Consolidation, Merger and Sale of Assets. The Issuer shall not
consolidate with or merge into another entity or convey, transfer or lease its
properties and assets substantially as an entirety to any person, unless:
     (a) the continuing entity formed by such consolidation or into which the
Issuer is merged or the person which acquires by conveyance or transfer or which
leases the properties and assets of the Issuer substantially as an entirety
shall be a corporation, association or general partnership or other legal entity
organized and existing under the laws of the United States of America, any State
thereof or the District of Columbia and expressly shall assume, by a
supplemental agreement executed and delivered to the Noteholder in form
reasonably satisfactory to the Noteholder, the due and punctual payment of the
principal of and any premium and interest on this Note according to their terms,
and the due and punctual performance of all covenants and conditions hereof on
the part of the Issuer to be performed or observed; and
     (b) immediately after giving effect to such transaction, no Event of
Default (as defined hereinbelow), and no event which, after notice or lapse of
time or both, would become an Event of Default, shall have happened and be
continuing.
     6. Events of Default; Acceleration If any of the following events shall
occur and be continuing (each an “Event of Default”):

3



--------------------------------------------------------------------------------



 



     (a) the Issuer shall consent to the appointment of a receiver, liquidator,
trustee or other similar official in any liquidation, insolvency or similar
proceeding with respect to the Issuer or all or substantially all of its
property; or
     (b) a court or other governmental agency or body having jurisdiction on the
premises shall enter a decree or order for the appointment of a receiver,
liquidator, trustee or other similar official in any liquidation, insolvency or
similar proceeding with respect to the Issuer or all or substantially all of the
property of the Issuer, or for the winding up of the affairs or business of the
Issuer and such decree or order shall have remained in force for 60 days; then,
and in each such case, unless the principal of this Note already shall have
become due and payable, the holder of this Note, by notice in writing to the
Issuer may declare the principal amount of this Note to be due and payable
immediately and, upon any such declaration the same shall become and shall be
immediately due and payable. The Issuer waives demand, presentment for payment,
notice of nonpayment, notice of protest, notice of default, and all other
notices. The Issuer also waives the benefit of any exemptions under the
Constitution and laws of the State of Alabama and the United States of America
that are not specifically preserved herein.
     The Issuer, promptly after the occurrence of an Event of Default with
respect to this Note, shall mail to the Noteholder, at its address shown on the
Issuer’s records, such written notice of Event of Default, unless such Event of
Default shall have been cured or waived before the giving of such notice.
THIS NOTE MAY NOT BE REPAID PRIOR TO THE MATURITY DATE, WHETHER PURSUANT TO AN
ACCELERATION UPON AN EVENT OF DEFAULT OR OTHERWISE, WITHOUT THE PRIOR APPROVAL
OF THE OTS.
     7. Failure to Make Payment. In the event of failure by the Issuer to make
any payment of principal of or interest on this Note (and, in the case of
payment of interest, such failure to pay shall have continued for 30 days), the
Issuer will, upon demand of the holder of this Note, pay to such holder the
whole amount then due and payable on this Note for principal and interest
(without acceleration), with interest on the overdue principal and interest at
the rate borne by this Note, to the extent permitted by applicable law. If the
Issuer fails to pay such amount upon such demand, the holder of this Note may,
among other things, institute a judicial proceeding for the collection of the
sums so due and unpaid, may prosecute such proceeding to judgment or final
decree and may enforce the same against the Issuer and collect the amounts
adjudged or decreed to be payable in the manner provided by law out of the
property of the Issuer. The Issuer agrees to pay all costs, expenses, and
reasonable attorneys’ fees of the Noteholder in connection with the enforcement
of the payment of this Note.
     8. Payment Procedures. Payment of the principal and interest payable on the
Maturity Date will be made by wire transfer in immediately available funds to a
bank account in the United States designated by the holder of this Note, upon
presentation and surrender of this Note at the office of Issuer in Birmingham,
Alabama or at such other place or places as the Noteholder may reasonably
request, provided that this Note is presented to the Issuer in time for the
Issuer to make such payments in such funds in accordance with its normal
procedures. Payments of interest (other than interest payable on the Maturity
Date) shall be made by check or wire transfer, at the sole discretion of the
Issuer, to the holder of this Note. Interest payable on

4



--------------------------------------------------------------------------------



 



any Interest Payment Date shall be payable to the holder in whose name this Note
is registered at the close of business on February 15, May 15, August 15, or
November 15, as the case may be, next preceding such Interest Payment Date (such
date being referred to herein as the “Regular Record Date”) for such Interest
Payment Date, except that interest not so punctually paid, if any, will be paid
to the holder in whose name this Note is registered at the close of business on
a Special Record Date fixed by the Issuer (a “Special Record Date”) notice of
which shall be given to the holder not less than ten (10) calendar days prior to
such Special Record Date. (The Regular Record Date and Special Record Date are
referred to herein collectively as the “Record Dates”). To the extent permitted
by applicable law, interest shall accrue, at the Default Rate on any amount of
principal of or interest on this Note not paid when due. All payments on this
Note shall be applied first to accrued interest and then the balance, if any, to
principal.
     9. Form of Payment. Payments of principal of and interest on this Note
shall be made in such coin or currency of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts.
     10. Registration of Transfer, Subordinated Note Register. This Note is
transferable in whole or in part, and may be exchanged for a like aggregate
principal amount of Subordinated Notes of other authorized denominations, by the
holder of this Note in person, or by his attorney duly authorized in writing, at
the principal office of the Issuer in the City of Birmingham, Alabama. The
Issuer shall maintain a register providing for the registration of the
Subordinated Note and any exchange or transfer thereof (the “Subordinated Note
Register”). Upon surrender or presentation of this Note for exchange or
registration of transfer, the Issuer shall execute and the Issuer shall deliver
in exchange therefor a Note or Notes of like aggregate principal amount, each in
a denomination of $1,000,000 or any amount in excess thereof which is an
integral multiple of $1,000 and that is or are registered in such name or names
requested by the holder. Any Subordinated Note presented or surrendered for
registration of transfer or for exchange shall (if so required by the Issuer) be
duly endorsed, or accompanied by a written instrument of transfer with such
evidence of due authorization and guarantee of signature as may reasonably be
required by the Issuer in form satisfactory to the Issuer, duly executed by the
holder or his attorney duly authorized in writing, and with such tax
identification number or other information for each person in whose name a
Subordinated Note is to be issued as the Issuer may reasonably request to comply
with applicable law and accompanied by a legal opinion of counsel reasonably
satisfactory to the Issuer that the transfer of the Note does not violate any
securities law registration requirements. No exchange or registration of
transfer of this Note shall be made on or after the fifteenth day immediately
preceding the Maturity Date.
     11. Charges and Transfer Taxes. No service charge (other than any cost of
delivery) shall be imposed for any exchange or registration of transfer of this
Note, but the Issuer may require the payment of a sum sufficient to cover any
stamp or other tax or governmental charge that may be imposed in connection
therewith (or presentation of evidence that such tax or charge has been paid).
     12. Ownership. Prior to due presentment of this Note for registration of
transfer, the Issuer may treat the holder in whose name this Note is registered
in the Subordinated Note Register as the absolute owner of this Note for the
purpose of receiving payments of principal of and interest on this Note and for
all other purposes whatsoever, whether or not this Note be

5



--------------------------------------------------------------------------------



 



overdue, and the Issuer and the Subordinated Note shall not be affected by any
notice to the contrary.
     13. Priority. This Note ranks pari passu in the event of any insolvency
proceeding, receivership, conservatorship, reorganization, readjustment of debt,
marshalling of assets and liabilities or similar proceeding or any liquidation
or winding up of the Issuer, with all other present or future unsecured
subordinated debt obligations of the Issuer, except any unsecured subordinated
debt which may be expressly stated to be senior to or subordinate to the
Subordinated Notes.
     14. Notices. All notices to the Issuer under this Note shall be in writing
and addressed to the Issuer at 17 North 20th Street, Birmingham, Alabama 35203,
Attention: William H. Caughran, General Counsel and Secretary, or to such other
address as the Issuer may notify to the holder. All notices to the Subordinated
Noteholders shall be in writing and sent by first-class mail to each
Subordinated Noteholder at his, her or its address as set forth in the
Subordinated Note Register.
     15. Modification. This Note may not be amended or modified by the Issuer
without the consent of the Noteholder. This Note may not be amended or modified
by the Issuer for the purpose of changing the Maturity Date or other terms of
the Subordinated Notes without the prior consent of the OTS.
     16. Absolute and Unconditional Obligation of the Issuer. No provisions of
this Note shall alter or impair the obligation of the Issuer, which is absolute
and unconditional, to pay the principal of and interest on this Note at the
times, places and rate, and in the coin or currency, herein prescribed.
     17. Waiver and Consent. (a) Any consent or waiver given by the holder of
this Note shall be conclusive and binding upon such holder and upon all future
holders of this Note and of any Note issued upon the registration of transfer
hereof or in exchange therefore or in lieu hereof, whether or not notation of
such consent or waiver is made upon this Note.
     (b) No delay or omission of the holder of this Note to exercise any right
or remedy accruing upon any Event of Default shall impair such right or remedy
or constitute a waiver of any such Event of Default or an acquiescence therein.
     18. Further Issues. The Issuer may, without the consent of the Noteholder,
create and issue additional notes having the same terms and conditions of this
Note (except for the issue date and issue price) so that such further notes
shall be consolidated and form a single series with this Note. Any such issuance
will either be registered or issued pursuant to an exemption from registration
under the Securities Act of 1933, as amended, or similar laws or regulations
issued by the applicable banking agency.
     19. Governing Law. This Note shall be governed by and construed in
accordance with applicable federal law and the laws of the State of Alabama.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be
duly executed and its corporate seal to be hereunto affixed and attested.

            SUPERIOR BANK
      By:   /s/ C. Stanley Bailey         Name:   C. Stanley Bailey       
Title:   Chairman and Chief Executive Officer     

7